FILED
                             NOT FOR PUBLICATION                             MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE ANTONIO DELGADO,                           No. 09-70977

               Petitioner,                       Agency No. A075-763-261

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jorge Antonio Delgado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Delgado’s

motion to reopen because the motion was filed more than six years after the BIA’s

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Delgado did not establish

that he acted with the due diligence required for equitable tolling of the time

limitation, see Iturribarria, 321 F.3d at 897.

      Delgado’s remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                      09-70977